Dismissed and Memorandum Opinion filed June 4, 2009







Dismissed
and Memorandum Opinion filed June 4, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00349-CR
____________
 
CHRISTOPHER ANTHONY MARQUEZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
178th District Court
Harris County, Texas
Trial Court Cause No. 1197182
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to possession of less than one gram of cocaine.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on March 26, 2009, to confinement for six months in
the State Jail Division of the Texas Department of Criminal Justice.  Appellant
filed a pro se notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b)